Name: Council Implementing Decision (CFSP) 2018/421 of 19 March 2018 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  European construction;  international security;  defence;  Asia and Oceania
 Date Published: 2018-03-19

 19.3.2018 EN Official Journal of the European Union LI 75/3 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/421 of 19 March 2018 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1) and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) In view of the gravity of the situation in Syria, in particular the use by the Syrian regime of chemical weapons and its involvement in chemical weapons proliferation, four persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (3) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 19 March 2018. For the Council The President F. MOGHERINI (1) OJ L 147, 1.6.2013, p. 14. ANNEX The following persons are added to the list set out in section A (Persons) of Annex I to Decision 2013/255/CFSP: Name Identifying information Reasons Date of listing 260. Yusuf Ajeeb (a.k.a:; Yousef; Ajib) Brigadier General; Doctor; Head of Security Office, Scientific Studies and Research Centre (SSRC) Address: Scientific Studies and Research Centre (SSRC), Barzeh Street, P.O. Box 4470, Damascus Holds the rank of Brigadier General, a senior officer in the Syrian Armed Forces, in post after May 2011. Since 2012, he has been Head of Security for the Scientific Studies and Research Centre (SSRC) which is involved in the chemical weapons proliferation sector. As a result of his senior position as Head of Security for SSRC, he is associated with the designated entity SSRC. 19.3.2018 261. Maher Sulaiman (a.k.a:; Mahir; Suleiman) Doctor; Director of the Higher Institute for Applied Sciences and Technology Address: Higher Institute for Applied Sciences and Technology (HIAST), P.O. Box 31983, Damascus Director of the Higher Institute for Applied Sciences and Technology (HIAST), which provides training and support as part of the Syrian chemical weapons proliferation sector. Due to his senior position at the HIAST, which is an affiliate and subsidiary of the Scientific Studies and Research Centre (SSRC), he is associated with the HIAST and SSRC, both of which are designated entities. 19.3.2018 262. Salam Tohme (a.k.a:; Salim; Taame, Ta'mah, Toumah) Doctor: Deputy Director General, Scientific Studies and Research Centre (SSRC) Address: Scientific Studies and Research Centre (SSRC), Barzeh Street, P.O. Box 4470, Damascus Deputy Director General of the Scientific Studies and Research Centre (SSRC) which is responsible for the development and production of non-conventional weapons, including chemical weapons, and the missiles to deliver them. Due to his senior position at SSRC, he is associated with designated entity SSRC. 19.3.2018 263. Zuhair Fadhlun (a.k.a:; Zoher; Fadloun, Fadhloun) Head of Institute 3000 (a.k.a. Institute 5000), Scientific Studies and Research Centre (SSRC) Address: Scientific Studies and Research Centre (SSRC), Barzeh Street, P.O. Box 4470, Damascus Director of the branch of the Scientific Studies and Research Centre (SSRC) that is known as Institute 3000 (a.k.a. Institute 5000). In this role, he is responsible for chemical weapons projects, including production of chemical agents and munitions. Due to his senior position at SSRC, he is associated with designated entity SSRC. 19.3.2018